Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Application filed on February 7th, 2019.  Claims 1-6 are presented for examination. Claims 1-6 are pending.
The IDS filed on 07/03/2019 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the steps" in line 10, “the current memory block” in lines 13, “the current order” in line 14, “the current memory block” in line 15, “the result” in line 18, “the current memory block” in line 19, “the result” in line 20, “the current memory block” in lines 20 and 22, “the free pages” in line 23, and “Step S2” in line 23.
Claim 3 recites the limitations “the few” in lines 3 and 4.  
There are insufficient antecedent basis for these limitations in the claims.

All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Appropriate correction is required.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As per claim 1, Lim et al. (US Pub. 20150286564) disclose a method for releasing memory allocated by a contiguous memory allocator (CMA), wherein: 
a memory segment comprising a plurality of free pages is provided by the CMA (See paragraphs 0072-0073, wherein the segment of free pages are provided by MAM); 
one of the plurality of free pages is identified as a to-be-released pages (See paragraph 0052, wherein the free pages is identified as released page for allocation); 
the method comprises the steps of: 
merging the to-be-released page with a free page adjacent to the to-be-released page to form a memory block (See paragraph 0051, wherein first free page is merged with released page from the free list); 
See paragraph 0050, wherein an order of n=1 is obtained).
	Lim et al. do not explicitly disclose “outputting the current order to the CMA; 
determining whether there are 2k free pages adjacent to the current memory block; 
releasing the memory segment and then exiting if the result is that there are not 2k free pages adjacent to the current memory block; 
if the result is that there are 2k free pages adjacent to the current memory block then performing the steps of: acquiring the 2k  free pages adjacent to the current memory block; merging the free pages acquired in Step S2 with the current memory block to form a memory blocky adding the order of the formed memory block to 1, i.e. 'k=k+1'.”
	Therefore, the invention is allowable the prior art if amended to overcome the 35 USC 112(b) rejections.

Examiner’s Remarks
As per claim 1, during the amendment of claim 1 responsive to the Office Action, please consider making the following changes:
Limitation “the steps of” in line 10 should be written as “steps of”, limitation “an order” in line 13 should be written as “a current order”, limitation “the current memory block” should be written as “a current memory block”, remove “the result is that” in lines 18-19, add “and” to the end of the of line 19, remove “the result is that” in line 20, limitation “the free pages acquired in Step S2” in line 23 should be written as “the k free pages”, add “and” to the end of the limitation in line 24, and limitation “adding the order of the formed memory block to 1, i.e. ‘k=k+1’” in line 25 should be written as “increment the current order of the formed memory block by 1 where ‘k=k+1’”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh D. Vo whose telephone number is (571)272-0708. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on 571-272-4202. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Thanh D Vo/           Examiner, Art Unit 2139 

/REGINALD G BRAGDON/           Supervisory Patent Examiner, Art Unit 2139